DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on January 21, 2021 in which claims 1-8 are presented for examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the below must be shown or the feature(s) canceled from the claim(s). 
1. a bib assembly having both the lower bounding edge, first lateral bounding edge and second lateral bounding edge (claim 6) and a bounding edge (claim 7).
While Figures 1-5 show the lower bounding edge 30, first lateral bounding edge 32 and second lateral bounding edge 34, figure 6 shows bounding edge 56. There is no figure depicting the combination of bounding edges as required by claims 6 and 7.
2. a bib assembly having both a pair of first mating members (claim 6) and bib material that engages with the pair of second mating members rather than the first mating members (claim 8).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “said slot has a bounding edge, said bounding edge being concavely arcuate with said top side of said perimeter edge of said bib”, which is indefinite since it is unclear if the bounding edge is the same or in addition to one or a combination of bounding edges (lower, first lateral and second lateral) previously recited in claim 6. Based on Applicant’s Specification and figure 6, it appears that the bounding edge recited in claim 7 is a different structure “In an alternative embodiment 54 as is most clearly shown in figure the slot 28 has a bounding edge 56, and the bounding edge 56 is concavely arcuate with the top side 24 of the perimeter edge 22 of the bib 12”, however as claimed it is unclear if an additional bounding edge is being introduced.
Claim 8 recites “wherein said bib is comprised of a loosely woven material thereby facilitating each of said second mating members on said pacifier to engage said bib rather than said first mating members.”, which is indefinite since it is unclear if the first mating members are included in the invention (ie: present and not being used) or if the first mating members are not included in the invention (ie: the loosely woven material replaces the first mating members). The recitation “rather than said first mating members”, makes it appear that the infant bib includes the first mating members but are not used. However, based on Applicant’s Specification and figures, it appears that loosely woven material replaces the first mating members, “Continuing in the alternative embodiment 54, the bib 12 is comprised of a loosely woven material thereby facilitating each of the second mating members 48 on the pacifier 40 to engage the bib 12 rather than the first mating members 38”, however it is unclear if the invention includes both the first mating members and the loosely woven material.
All dependent claims are rejected for depending from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum (2011/0258748) in view of Niski et al. (6,859,938)[Niski].
Regarding claim 1, Rosenbaum teaches, An infant bib assembly having a pacifier being removably attached thereto wherein said infant bib is configured to inhibit said pacifier from being dropped when said infant bib is worn on an infant (10, [0023], [0038], figures 1-4), said assembly comprising: a bib being comprised of a fluid impermeable material wherein said bib is configured to protect an infant's clothing from liquid when the infant wears said bib (“The bib 20 comprises a bib body 22 having an absorbent front surface 24, and an absorbent back surface 26…The absorbent front surface 24 faces away from the torso of the infant or small child. The absorbent back surface 26 faces towards and lies on the torso of the infant or small child, when the pacifier-bearing-bib 10 is actually placed on the infant or small child. Optionally, the absorbent back surface 26 may be separated from the absorbent front surface 24 by a moisture proof layer 28. Said absorbent back surface 26, said absorbent front surface 24 and said moisture proof layer 28 being secured together by sewing together their circumferential edges, or by welding, or fusing, or otherwise”, [0039], therefore, 10 being comprised of a fluid impermeable material wherein 10 is configured to protect an infant's clothing from liquid when the infant wears 10, figures 1-4), said bib having a collar being integrated therein wherein said collar is configured to extend around the infants' neck when said bib is worn for retaining said bib on the infant (10 having 32 being integrated therein wherein 32 is configured to extend around the infants' neck when 10 is worn for retaining 10 on the infant, [0040], figures 1-4); first mating members, said first mating members being coupled to said bib, said first mating members being positioned adjacent to said collar; a pacifier being removably attachable to said bib wherein said pacifier is configured to be inhibited from being dropped when said bib is being worn and the infant is suckling on said pacifier (“The pacifier 40 is mounted on the bib 20 by being attached on the absorbent back surface 26, at a position immediately adjacent to the arcuate or curved portion 32”, [0042], “The pacifier 40 can be fixedly attached to the absorbent back surface 26, as for example by…removably but securely attached to the absorbent back surface 26 as for example by using snaps or VELCRO.RTM.. “, [0043], therefore, first snaps or VELCRO.RTM, said first snaps or VELCRO.RTM being coupled to 10, said first snaps or VELCRO.RTM being positioned adjacent to 32; 40 being removably attachable to 10 wherein 40 is configured to be inhibited from being dropped when 10 is being worn and the infant is suckling on 10, annotated figure 4, see also [0046], note: the figures do not show an embodiment with snaps or VELCRO.RTM, however a first side of snaps or VELCRO.RTM would be expected to be coupled to bib 10 based on the disclosure of Rosenbaum); and second mating members, said second mating members being coupled to said pacifier, said second mating members being releasably matable to a respective said first mating members for retaining said pacifier on said bib (“The pacifier 40 can be fixedly attached to the absorbent back surface 26, as for example by…removably but securely attached to the absorbent back surface 26 as for example by using snaps or VELCRO.RTM.. “, [0043], therefore, second snaps or VELCRO.RTM, said second snaps or VELCRO.RTM being coupled to 40, said second snaps or VELCRO.RTM being releasably matable to a respective said first snaps or VELCRO.RTM for retaining 40 on 10, figures 1-4, note: the figures do not show an embodiment with snaps or VELCRO.RTM, however second snaps or VELCRO.RTM would be expected to be coupled to pacifier 40, with the second snaps or VELCRO.RTM releasably matable to a respective the first snaps or VELCRO.RTM based on the disclosure of Rosenbaum) wherein said pacifier is configured to be aligned with the infant's mouth when said bib is worn (“As a result of such attachment when the pacifier-bearing-bib 10 is placed on the infant without any further manipulation of said bib 10, the pacifier nipple 42 faces inwardly, towards the infant or young child's torso, while part of the outer surface of the mouth shield 44, opposite the nipple 42, faces outwardly, away from the torso”, [0044], therefore, 40 is configured to be aligned with the infant's mouth when 10 is worn, figures 1-4).
Regarding the limitation “a pair of first mating members, each of said first mating members being coupled to said bib, each of said first mating members being positioned adjacent to said collar; and a pair of second mating members, each of said second mating members being coupled to said pacifier, each of said second mating members being releasably matable to a respective one of said first mating members for retaining said pacifier on said bib”, Rosenbaum discloses in [0042] and [0043], that the pacifier 40 is attached to the back of bib 10 by “sewing it or glueing it” or “by using snaps or VELCRO.RTM”, in which pacifier 40 is shown in the figures as being sewn to bib 10, see figures 1-4. As shown in figure 4, Rosenbaum depicts two sewn coupling points that attach pacifier 40 to bib 10. Therefore, based on this disclosure of Rosenbaum, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pair first snaps or VELCRO.RTM (mating members) and a pair of second snaps or VELCRO.RTM (mating members) in order to provide attachment of pacifier to the bib on two sides, creating stability for the pacifier.
As taught above, Rosenbaum teaches, a pair of first mating members, each of said first mating members being coupled to said bib, each of said first mating members being positioned adjacent to said collar (a pair of first snaps or VELCRO.RTM, each of said first snaps or VELCRO.RTM being coupled to 10, each of said first snaps or VELCRO.RTM  being positioned adjacent to 32; see annotated figure 4 in which snaps or VELCRO.RTM have replaced the sewing); and a pair of second mating members, each of said second mating members being coupled to said pacifier, each of said second mating members being releasably matable to a respective one of said first mating members for retaining said pacifier on said bib (a pair of second snaps or VELCRO.RTM, each of said second snaps or VELCRO.RTM being coupled to 40, each of said second snaps or VELCRO.RTM being releasably matable to a respective one of said first snaps or VELCRO.RTM for retaining 40 on 10).
Rosenbaum fails to teach, a wire being integrated into said bib, said wire extending around said collar, said wire being comprised of a bendable material thereby facilitating said collar to be shaped wherein said wire is configured to facilitate said collar to be shaped around the infant's neck to inhibit said bib from falling off of the infant.
Niski, an infant bib, Abstract, teaches, a wire being integrated into said bib, said wire extending around said collar, said wire being comprised of a bendable material thereby facilitating said collar to be shaped wherein said wire is configured to facilitate said collar to be shaped around the infant's neck to inhibit said bib from falling off of the infant (“The flexible hoop 14 has ends 20 which can be expanded apart (along with the opposing arms 16) to form an opening 22 for accommodating the neck of a wearer. Hoop 14 provides the inventive bib 10 with structural integrity that is flexibly rigid. The flexible hoop 14 is preferably incorporated into the aforementioned materials by sewing, molding, or other suitable means of incorporation. This incorporation allows the hoop 14 to communicate with the collar 12, opposing arms 16 and body portion 18 in an expanding and contracting fashion. The expanding and contracting qualities of the hoop 14 are possible due to the hoop being comprised of a memory material, which upon being forced into an expanded state, naturally contracts to its original shape and dimensions, upon being relieved of the expanding force”, Col. 3 ln. 10-23, therefore, 14 being integrated into 10, 14 extending around 12, 14 being comprised of a bendable material thereby facilitating 12 to be shaped wherein 14 is configured to facilitate 12 to be shaped around the infant's neck to inhibit 10 from falling off of the infant, figures 1-2B and 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the collar of Rosenbaum with a wire as taught by Niski in order to provide a snug fit around the wearer’s neck in which “This snug fit helps to prevent liquids and food materials from traveling down a wearer's neck and soiling the wearer's clothes”, Col. 3 ln. 56-64.
Regarding claim 2, the combined references teach, wherein said bib has a first surface and a perimeter edge, said perimeter edge having a top side and a bottom side, said top side having a slot extending toward said bottom side such that said slot defines said collar, said slot being centrally positioned on said top side, said slot having a lower bounding edge, a first lateral bounding edge and a second lateral bounding edge (Rosenbaum, “The bib 20 comprises a bib body 22 having an absorbent front surface 24, and an absorbent back surface 26. The bib body can be round, oval, square, rectangular, etc. The absorbent front surface 24 faces away from the torso of the infant or small child. The absorbent back surface 26 faces towards and lies on the torso of the infant or small child, when the pacifier-bearing-bib 10 is actually placed on the infant or small child. Optionally, the absorbent back surface 26 may be separated from the absorbent front surface 24 by a moisture proof layer 28. Said absorbent back surface 26, said absorbent front surface 24 and said moisture proof layer 28 being secured together by sewing together their circumferential edges, or by welding, or fusing, or otherwise”, [0039], “the bib 20 further comprises a notch 30 for engaging the infant or young child's neck. The notch 30 is formed by an arcuate or curved portion 32 in the bib body 22”, [0040], therefore, 10 has 26 and an annotated perimeter edge, said annotated perimeter edge having an annotated top side and an annotated bottom side, said annotated top side having 30 extending toward said annotated bottom side such that 30 defines 32, 30 being centrally positioned on said annotated top side, 30 having an annotated lower bounding edge, an annotated first lateral bounding edge and an annotated second lateral bounding edge, annotated figure 2).

Regarding claim 3, the combined references teach, wherein said wire extends along each of said first lateral bounding edge, said second lateral bounding edge and said lower bounding edge of said slot in said top side of said bib, said wire extending along said top side on opposite sides of said slot (as combined above 14 of Niski extends around 32 of Rosenbaum, therefore as combined above. 14 of Niski extends along each of said annotated first lateral bounding edge of Rosenbaum, said annotated second lateral bounding edge of Rosenbaum and said annotated lower bounding edge of Rosenbaum of 30 in said annotated top side of 10 of Rosenbaum, 14 of Niski extending along said annotated top side on opposite sides of 30 of Rosenbaum, see Niski figures 1 and 5, and annotated figure 2 of Rosenbaum).

Regarding claim 4, the combined references teach, wherein each of said first mating members is positioned on said first surface of said bib, each of said first mating members being positioned adjacent to said lower bounding edge of said slot wherein each of said first mating members is configured to be positioned proximate the infant's face when said bib is worn (Rosenbaum, each of said first snaps or VELCRO.RTM. is positioned on 26 of 10, each of said first snaps or VELCRO.RTM. being positioned adjacent to said annotated lower bounding edge of 30 wherein each of said first snaps or VELCRO.RTM. is configured to be positioned proximate the infant's face when 10 is worn, “The pacifier 40 is mounted on the bib 20 by being attached on the absorbent back surface 26, at a position immediately adjacent to the arcuate or curved portion 32, which forms the notch 30 in the bib body 22”, [0042], annotated figure 2, see also figures 1-2 and 4).

Regarding claim 5, the combined references teach, wherein: said pacifier includes a panel and a nipple extending away from a front surface of said panel; and each of said second mating members being positioned on a back surface of said panel associated with said pacifier (Rosenbaum, “the pacifier 40 has a nipple-simulating element or teat 42 for the baby's mouth, and a mouth shield 44”, [0041], “The pacifier 40 can be fixedly attached to the absorbent back surface 26, as for example by…removably but securely attached to the absorbent back surface 26 as for example by using snaps or VELCRO.RTM.. “, [0043], therefore, 40 includes 44 and 42 extending away from a front surface of 44; and each of said second snaps or VELCRO.RTM being positioned on a back surface of 44 with 40, note: while the figures do not show an embodiment with snaps or VELCRO.RTM, based on the disclosure of Rosenbaum that 40 is removably but securely attached to the absorbent back surface 26 by snaps or VELCRO.RTM ([0043]) and that “the pacifier nipple 42 faces inwardly, towards the infant or young child's torso, while part of the outer surface of the mouth shield 44, opposite the nipple 42, faces outwardly, away from the torso”, [0044], the second snaps or VELCRO.RTM would be expected to be coupled to the back surface of 44 of pacifier 40, as claimed).

Regarding claim 6, Rosenbaum teaches, An infant bib assembly having a pacifier being removably attached thereto wherein said infant bib is configured to inhibit said pacifier from being dropped when said infant bib is worn on an infant (10, [0023], [0038], [0043], figures 1-4), said assembly comprising: a bib being comprised of a fluid impermeable material wherein said bib is configured to protect an infant's clothing from liquid when the infant wears said bib (“The bib 20 comprises a bib body 22 having an absorbent front surface 24, and an absorbent back surface 26…The absorbent front surface 24 faces away from the torso of the infant or small child. The absorbent back surface 26 faces towards and lies on the torso of the infant or small child, when the pacifier-bearing-bib 10 is actually placed on the infant or small child. Optionally, the absorbent back surface 26 may be separated from the absorbent front surface 24 by a moisture proof layer 28. Said absorbent back surface 26, said absorbent front surface 24 and said moisture proof layer 28 being secured together by sewing together their circumferential edges, or by welding, or fusing, or otherwise”, [0039], therefore, 10 being comprised of a fluid impermeable material wherein 10 is configured to protect an infant's clothing from liquid when the infant wears 10, figures 1-4), said bib having a collar being integrated therein wherein said collar is configured to extend around the infants' neck when said bib is worn for retaining said bib on the infant (10 having 32 being integrated therein wherein 32 is configured to extend around the infants' neck when 10 is worn for retaining 10 on the infant, [0040], figures 1-4); said bib having a first surface and a perimeter edge, said perimeter edge having a top side and a bottom side, said top side having a slot extending toward said bottom side such that said slot defines said collar, said slot being centrally positioned on said top side, said slot having a lower bounding edge, a first lateral bounding edge and a second lateral bounding edge (“The bib 20 comprises a bib body 22 having an absorbent front surface 24, and an absorbent back surface 26…The absorbent front surface 24 faces away from the torso of the infant or small child. The absorbent back surface 26 faces towards and lies on the torso of the infant or small child, when the pacifier-bearing-bib 10 is actually placed on the infant or small child. Optionally, the absorbent back surface 26 may be separated from the absorbent front surface 24 by a moisture proof layer 28. Said absorbent back surface 26, said absorbent front surface 24 and said moisture proof layer 28 being secured together by sewing together their circumferential edges, or by welding, or fusing, or otherwise”, [0039], “the bib 20 further comprises a notch 30 for engaging the infant or young child's neck. The notch 30 is formed by an arcuate or curved portion 32 in the bib body 22”, [0040], therefore, 10 has 26 and an annotated perimeter edge, said annotated perimeter edge having an annotated top side and an annotated bottom side, said annotated top side having 30 extending toward said annotated bottom side such that 30 defines 32, 30 being centrally positioned on said annotated top side, 30 having an annotated lower bounding edge, an annotated first lateral bounding edge and an annotated second lateral bounding edge, annotated figure 2); first mating members, said first mating members being coupled to said bib, said first mating members being positioned adjacent to said collar said first mating members being positioned on said first surface of said bib said first mating members being positioned adjacent to said lower bounding edge of said slot wherein said first mating members is configured to be positioned proximate the infant's face when said bib is worn (“The pacifier 40 is mounted on the bib 20 by being attached on the absorbent back surface 26, at a position immediately adjacent to the arcuate or curved portion 32, which forms the notch 30 in the bib body 22”, [0042], “The pacifier 40 can be fixedly attached to the absorbent back surface 26, as for example by…removably but securely attached to the absorbent back surface 26 as for example by using snaps or VELCRO.RTM.. “, [0043], therefore, first snaps or VELCRO.RTM, said first snaps or VELCRO.RTM being coupled to 10, said first snaps or VELCRO.RTM being positioned adjacent to 32 said first snaps or VELCRO.RTM being positioned on 26 of 10 said first snaps or VELCRO.RTM being positioned adjacent to said annotated lower bounding edge of 30 wherein said first snaps or VELCRO.RTM is configured to be positioned proximate the infant's face when 10 is worn, annotated figure 2, see also [0046] and figures 1-2 and 4, note: the figures do not show an embodiment with snaps or VELCRO.RTM, however a first snaps or VELCRO.RTM would be expected to be coupled to bib 10 based on the disclosure of Rosenbaum); a pacifier being removably attachable to said bib wherein said pacifier is configured to be inhibited from being dropped when said bib is being worn and the infant is suckling on said pacifier (“The pacifier 40 is mounted on the bib 20 by being attached on the absorbent back surface 26, at a position immediately adjacent to the arcuate or curved portion 32”, [0042], “The pacifier 40 can be fixedly attached to the absorbent back surface 26, as for example by…removably but securely attached to the absorbent back surface 26 as for example by using snaps or VELCRO.RTM.. “, [0043], therefore, 40 is removably attachable to 10 wherein 40 is configured to be inhibited from being dropped when 10 is being worn and the infant is suckling on 10, see also [0023], [0046]); said pacifier including a panel and a nipple extending away from a front surface of said panel (“the pacifier 40 has a nipple-simulating element or teat 42 for the baby's mouth, and a mouth shield 44”, [0041], “the pacifier nipple 42 faces inwardly, towards the infant or young child's torso, while part of the outer surface of the mouth shield 44, opposite the nipple 42, faces outwardly, away from the torso”, [0044], therefore, 40 includes 44 and 42 extending away from a front surface of 44); and second mating members, said second mating members being coupled to said pacifier, said second mating members being releasably matable to a respective said first mating members for retaining said pacifier on said bib (“The pacifier 40 can be fixedly attached to the absorbent back surface 26, as for example by…removably but securely attached to the absorbent back surface 26 as for example by using snaps or VELCRO.RTM.. “, [0043], therefore, second snaps or VELCRO.RTM, said second snaps or VELCRO.RTM being coupled to 40, said second snaps or VELCRO.RTM being releasably matable to a respective said first snaps or VELCRO.RTM for retaining 40 on 10, figures 1-4, note: while the figures do not show an embodiment with snaps or VELCRO.RTM, second snaps or VELCRO.RTM would be expected to be coupled to pacifier 40, with the second snaps or VELCRO.RTM releasably matable to a respective the first snaps or VELCRO.RTM based on the disclosure of Rosenbaum) wherein said pacifier is configured to be aligned with the infant's mouth when said bib is worn (“As a result of such attachment when the pacifier-bearing-bib 10 is placed on the infant without any further manipulation of said bib 10, the pacifier nipple 42 faces inwardly, towards the infant or young child's torso, while part of the outer surface of the mouth shield 44, opposite the nipple 42, faces outwardly, away from the torso”, [0044], therefore, 40 is configured to be aligned with the infant's mouth when 10 is worn, figures 1-4) said second mating members being positioned on a back surface of said panel associated with said pacifier (said second snaps or VELCRO.RTM being positioned on a back surface of 44 with 40, note: while the figures do not show an embodiment with snaps or VELCRO.RTM, based on the disclosure of Rosenbaum that 40 is removably but securely attached to the absorbent back surface 26 by snaps or VELCRO.RTM ([0043]) and that “the pacifier nipple 42 faces inwardly, towards the infant or young child's torso, while part of the outer surface of the mouth shield 44, opposite the nipple 42, faces outwardly, away from the torso”, [0044], the second snaps or VELCRO.RTM would be expected to be coupled to the back surface of 44 of pacifier 40, as claimed).
Regarding the limitation “a pair of first mating members, each of said first mating members being coupled to said bib, each of said first mating members being positioned adjacent to said collar, each of said first mating members being positioned on said first surface of said bib, each of said first mating members being positioned adjacent to said lower bounding edge of said slot wherein each of said first mating members is configured to be positioned proximate the infant's face when said bib is worn” and “a pair of second mating members, each of said second mating members being coupled to said pacifier, each of said second mating members being releasably matable to a respective one of said first mating members for retaining said pacifier on said bib wherein said pacifier is configured to be aligned with the infant's mouth when said bib is worn, each of said second mating members being positioned on a back surface of said panel associated with said pacifier”, Rosenbaum discloses in [0042] and [0043], that the pacifier 40 is attached to the back of bib 10 by “sewing it or glueing it” or “by using snaps or VELCRO.RTM”, in which pacifier 40 is shown in the figures as being sewn to bib 10, see figures 1-4. As shown in figure 4, Rosenbaum depicts two sewn coupling points that attach pacifier 40 to bib 10. Therefore, based on this disclosure of Rosenbaum, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pair first snaps or VELCRO.RTM (mating members) and a pair of second snaps or VELCRO.RTM (mating members) in order to provide the removable attachment of pacifier to the bib on two sides, creating stability for the pacifier.
As taught above, Rosenbaum teaches, a pair of first mating members, each of said first mating members being coupled to said bib, each of said first mating members being positioned adjacent to said collar, each of said first mating members being positioned on said first surface of said bib, each of said first mating members being positioned adjacent to said lower bounding edge of said slot wherein each of said first mating members is configured to be positioned proximate the infant's face when said bib is worn (a pair of first snaps or VELCRO.RTM, each of said first snaps or VELCRO.RTM being coupled to 10, each of said first snaps or VELCRO.RTM  being positioned adjacent to 32; each of said first snaps or VELCRO.RTM being positioned on 26 of 10, each of said first snaps or VELCRO.RTM being positioned adjacent to said annotated lower bounding edge of 30 wherein each of said first snaps or VELCRO.RTM is configured to be positioned proximate the infant's face when 10 is worn, see annotated figure 4 in which snaps or VELCRO.RTM have replaced the sewing); and a pair of second mating members, each of said second mating members being coupled to said pacifier, each of said second mating members being releasably matable to a respective one of said first mating members for retaining said pacifier on said bib each of said second mating members being positioned on a back surface of said panel associated with said pacifier (a pair of second snaps or VELCRO.RTM, each of said second snaps or VELCRO.RTM being coupled to 40, each of said second snaps or VELCRO.RTM being releasably matable to a respective one of said first snaps or VELCRO.RTM for retaining 40 on 10 each of said second snaps or VELCRO.RTM being positioned on a back surface of 44 associated with 40).
Rosenbaum fails to teach, a wire being integrated into said bib, said wire extending around said collar, said wire being comprised of a bendable material thereby facilitating said collar to be shaped wherein said wire is configured to facilitate said collar to be shaped around the infant's neck to inhibit said bib from falling off of the infant, said wire extending along each of said first lateral bounding edge, said second lateral bounding edge and said lower bounding edge of said slot in said top side of said bib, said wire extending along said top side on opposite sides of said slot;  
Niski, an infant bib, Abstract, teaches, a wire being integrated into said bib, said wire extending around said collar, said wire being comprised of a bendable material thereby facilitating said collar to be shaped wherein said wire is configured to facilitate said collar to be shaped around the infant's neck to inhibit said bib from falling off of the infant, said wire extending along each of said first lateral bounding edge, said second lateral bounding edge and said lower bounding edge of said slot in said top side of said bib, said wire extending along said top side on opposite sides of said slot (“The flexible hoop 14 has ends 20 which can be expanded apart (along with the opposing arms 16) to form an opening 22 for accommodating the neck of a wearer. Hoop 14 provides the inventive bib 10 with structural integrity that is flexibly rigid. The flexible hoop 14 is preferably incorporated into the aforementioned materials by sewing, molding, or other suitable means of incorporation. This incorporation allows the hoop 14 to communicate with the collar 12, opposing arms 16 and body portion 18 in an expanding and contracting fashion. The expanding and contracting qualities of the hoop 14 are possible due to the hoop being comprised of a memory material, which upon being forced into an expanded state, naturally contracts to its original shape and dimensions, upon being relieved of the expanding force”, Col. 3 ln. 10-23, therefore, 14 being integrated into 10, 14 extending around 12, 14 being comprised of a bendable material thereby facilitating 12 to be shaped wherein 14 is configured to facilitate 12 to be shaped around the infant's neck to inhibit 10 from falling off of the infant, 14 extending along each of said annotated first lateral bounding edge, said annotated second lateral bounding edge and said annotated lower bounding edge of 22 in said annotated top side of 10, 14 extending along said annotated top side on opposite sides of 22, annotated figure 1 see also figures 2A-2B and 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the collar of Rosenbaum with a wire as taught by Niski in order to provide a snug fit around the wearer’s neck in which “This snug fit helps to prevent liquids and food materials from traveling down a wearer's neck and soiling the wearer's clothes”, Col. 3 ln. 56-64.

Regarding claim 7, the combined references teach, wherein said slot has a bounding edge, said bounding edge being concavely arcuate with said top side of said perimeter edge of said bib (Rosenbaum, “The bib 20 further comprises a notch 30 for engaging the infant or young child's neck. The notch 30 is formed by an arcuate or curved portion 32 in the bib body 22. The arcuate portion 32 is curved to conform to the infant or young child's neckline”, [0040], “The pacifier 40 is mounted on the bib 20 by being attached on the absorbent back surface 26, at a position immediately adjacent to the arcuate or curved portion 32, which forms the notch 30 in the bib body 22”, [0042], therefore, wherein 30 has an annotated bounding edge, said annotated bounding edge being concavely arcuate with said annotated top side of said annotated perimeter edge of 10, annotated figure 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum (2011/0258748) in view of Niski et al. (6,859,938)[Niski] in view of McCracken et al. (5,957,692)[McCracken].
Regarding claim 8, the combined references teach, wherein said bib is comprised of a material (Rosenbaum, “The bib 20 comprises a bib body 22 having an absorbent front surface 24, and an absorbent back surface 26.”, [0039], therefore, 10 is comprised of a material) and said second mating members on said pacifier (Rosenbaum, second snaps or VELCRO.RTM on 40, [0043]).
The combined references fail to teach, wherein said bib is comprised of a loosely woven material thereby facilitating each of said second mating members on said pacifier to engage said bib rather than said first mating members.
McCracken, a bib with removable articles, Abstract, teaches, wherein said bib is comprised of a loosely woven material thereby facilitating each of said second mating members on said pacifier to engage said bib rather than said first mating members (“It is to be understood that the bib 30 may be formed of a variety of materials to provide a disposable, washable, reusable, and/or waterproof bib. Alternatively, the front panel may be made of a loose woven loop material so that the inverted items 48, 50, and 52 may be releasably attached thereto by having hook-type fastening elements such as VELCRO brand hook-type fastening tapes on the back surface of each of the items 48, 50, and 52. The hook-type releasable fastening material engages the loose woven material of the front panel 34 and provides a releasable connection or coupling therebetween”, Col. 5 ln. 8-18, therefore, 30 is comprised of a loosely woven material thereby facilitating each of said second mating members on 48 to engage 30 rather than first mating members, figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bib material of Rosenbaum as a loosely woven material as taught by McCracken in order to provide the bib a material that allows VELCRO brand hook-type fastening tape on the back surface of the pacifier to engage the loose woven material and provide a releasable connection or coupling therebetween (see Col. 5 ln. 14-18) at any location on the bib. This allows a caretaker 
    PNG
    media_image1.png
    686
    576
    media_image1.png
    Greyscale
the ability to place the pacifier at a location on the bib that best suited for the baby.

    PNG
    media_image2.png
    806
    669
    media_image2.png
    Greyscale










    PNG
    media_image3.png
    577
    521
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 5,391,184 by Rosenthal discloses a wearable item with a first mating member and pacifier with a panel and a second mating member on the back surface of the panel. The first and second mating members being detachably attachable.
2. 2019/0059566 by Gaudyn discloses a bib with a first mating member and an applique/pacifier attachment with a second mating member. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732